 

 

IN THE UN|TED STATES DlSTRlCT COURT
FOR THE MlDDLE DlSTRlCT OF PENNSYLVAN|A

No. 3:19cv323

OL|VER LEE,

PeHHoner
v. : (Judge Munley)
SUPER|NTENDENT MCG|NLEY, : (Magistrate Judge Car|son)
JOSH SHAP|RO, :

Respondents :

Q_R_U?

On February 27, 2019, Magistrate Judge Martin C. Car|son issued a
Report and Recommendation recommending that this Court transfer O|iver
Lee’s 28 U.S.C. § 2254 petition to the United States Di:strict Court for the
Eastern District of Pennsylvania. No timely objections were filed to this
Report and Recommendation.

Where no objection is made to a report and recommendation, this
Court will review the recommendation only for clear error. Fed. R. Civ. P.
72(b), advisory committee notes; see Henderson v. Car/son, 812 F.2d 874,
878 (3d Cir. 1987) (exp|aining that court should in some manner review
recommendations regardless of whether objections were 'filed). Regardless

of whether timely objections are made, district courts may accept, not accept,

 

 

 

 

 

 

or modify_in whole or in part-the findings or recommendations made by
the magistrate judge. 28 U.S.C. § 636(b)(1); Loca| Rule 72.31. This Court
has reviewed the Report and Recommendation and has found no clear error
on the face of the record. Consequently, it is hereby ORDERED that:
1. Magistrate Judge l\/|artin C. Car|son’s Report anc| Recommendation
(Doc. 4) is ADOPTED |N |TS ENT|RETY;
2. The Clerk of Court is directed to TRANSFER this case to the United
States District Court for the Eastern District of Pennsylvania; and

3. The Clerk of Court is directed to CLOSE this case.

BY THE COURT:

Date: § z:LQ/z;z s/James M. Munlev
JUDGE JAMES M. MUNLEY

United States District Court

 

 

 

 

